Lacombe, Circuit Judge,
{orally.) The articles imported here seem, from the testimony, to be within the meaning of the phrase “dressed upper leather,” as used in the tariff act of 1888, par. 461. It appears that there are two commercial meanings given to that phrase, one of which applies generally to the different kinds of leather which are used for making the upper part of a shoe, in cóntradistinction to the leather which is used for the sole or under part; the other, a very restricted, technical meaning, is confined to waxed cowhide. It is apparent that congress did not use the term “dressed upper leather” with this restricted meaning, because the phraseology of the section (omitting the adjectives) is: “Calf-skins * * * and dressed upper leather of all other kinds.” Therefore, inasmuch as congress considered that calf-skins were a variety of dressed upper leather, it evidently did not have in mind the peculiar and restricted meaning of that term referring only to waxed cowhides, but intended to cover all varieties of upper leather as known to the trade; and this importation, according to the testimony, is one of the kinds of dressed upper leather which the trade knows. The board of appraisers seems to -have been misinformed as to what these articles are. The testimony now taken shows pretty conclusively that they are not “shoe-vamps,” — that is, “pieces cut from dressed upper leather for the forepart of a shoe, ready for making up.” An additional process of cutting is required to transform these articies into the shoe-vamp of trade and commerce. It is true that the articles are not in the shape in which the horse-hide was before it was subjected to the process of tanning and dressing, but it appears that the shape which they now have was given to them in the process of dressing. In other words, they were cut into this shape before they became dressed upper leather at all, and we have not a case where dressed upper leather has been, as the board of appraisers say, “by the labor of the cutter, a skilled artisan, converted from mere upper leather into vamps designed for a specific purpose.” I am therefore of the opinion that they are not covered by paragraph 468 as manufactures of leather, but are to be classified under paragraph 461 as dressed upper leather. The decision of the collector and of the board of appraisers is reversed; the articles should be classified under paragraph 461.